Judge Hedrick
concurring in part; dissenting in part.
I concur in that part of the majority opinion which reverses the summary judgment for defendant, Wheat, First Securites, Inc., as against the plaintiff Vincent S. Meyer, and that part of the majority opinion which reverses the summary judgment for defendants McCarley and Company and Bleecker Morse, as against the plaintiffs Anne K. Meyer and Elizabeth S. Meyer. However, I dissent from that part of the majority opinion which reverses summary judgment for the defendant Wheat, First Securities, Inc., as against the femme plaintiffs, Anne K. Meyer and Elizabeth S. Meyer. While I agree with the majority that the record shows a triable issue as to the negligence of the defendant Wheat, First Securities, Inc., in my opinion the record discloses no causal connection whatsoever between any negligence of defendant Wheat, First Securities, Inc., and any damages sustained by the femme plaintiffs Anne K. Meyer and Elizabeth S. Meyer. In my opinion, summary judgment for defendant Wheat, First Securities, Inc., as to the claims of the femme plaintiffs was appropriate.